10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01636-JLR Document Filed 11/10/20 Page 1 of 9

 

 

 

Pro Se 1 2016
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON We
20-c Vv -1636)
GENEVA LANGWORTHY CASE NO.
. [to be filled in by Clerk’s Office]
COMPLAINT FOR A CIVIL CASE
Jury Trial: MJ Yes CI No
Plaintiff(s),
Vv.

ALTERNATIVE HUMANE SOCIETY

 

THREE JUDGE COURT

 

Defendant(s).

 

 

I.

A. Plaintiff(s)

THE PARTIES TO THIS COMPLAINT

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number

COMPLAINT FOR A CIVIL CASE - 1

Geneva Langworthy
240 S. Sunnyside Ave. #2082

Sequim, Clallum County
WA 98382

 

360-797-3386

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-cv-01636-JLR Document Filed 11/10/20 Page 2 of 9

Pro Se 1 2016

B. Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

COMPLAINT FOR A CIVIL CASE - 2

Alternative Humane Society

 

 

3239 Iowa Place Drive

 

Bellingham, Whatcom County
WA 98229-5991

 

360-671-7445

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

10

11

12

13

14

15

16.

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01636-JLR Document

Pro Se 1 2016

Defendant No. 4

Name

5 Filed 11/10/20 Page 3 of 9

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Il. BASIS FOR J

URISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two

types of cases can be heard in federal court: cases

involving a federal question and cases

involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under

the United States Constitution or federal laws or tre

aties is a federal question case. Under 28

U'S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or nation and

the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of

citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[4 Federal question O Di
Fill out the paragraphs in this section that ar
If the Basis for Jurisdiction Is a Federal Que

List the specific federal statutes, federal trea

Constitution that are at issue in this case.

Americans with Disabilities Act, Title III

versity of citizenship
»ply to this case.
stion

ties, and/or provisions of the United States

 

 

 

COMPLAINT FOR A CIVIL CASE - 3

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01636-JLR Document

Pro Se 1 2016

5 Filed 11/10/20 Page 4 of 9

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. Ifthe plaintiff is an individual.

The plaintiff (name)

State of (name)

, is a citizen of the

 

b. Ifthe plaintiff is a corporatio

The plaintiff, (name)

the laws of the State of (name)
the laws of the State of (name)

place of business in the State of (name)

, is incorporated under
, is incorporated under

, and has its principal

 

(If more than one plaintiff is named in the c

the same information for each additional plaintiff.)|

2. The Defendant(s)

omplaint, attach an additional page providing

a. Ifthe defendant is an individual.

The defendant, (name)

State of (name)

, is a citizen of the

. Oris a citizen of

 

(foreign nation)

 

b. Ifthe defendant is a corporat
The defendant, (name) Alternative Hum
the laws of the State of (name)

place of business in the State of (name)

Washington

10n.

ane Society , is incorporated under

, and has its principal

Bellingham, WA

 

Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

 

 

(If more than one defendant is named in the

complaint, attach an additional page

providing the same information for each additional defendant.)

COMPLAINT FOR A CIVIL CASE - 4

 

 
|
Case 2:20-cv-01636-JLR Document5 Filed 11/10/20 Page 5 of 9

Pro Se 1 2016

3. The Amount in Controversy.
The amount in controversy-the amount the plaintiff claims the defendant owes or the

amount at stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

 

 
 

 

 
   

4 Plaintiff Langworthy's service dog "Snorri" was individually task-trained and had more
than six years experience in assisting disabled user. Cost of finding a new service dog to
5 replace Snorri, or to train a new service dog, are enormous. Ms. Langworthy’ s expenses
in phisunsuecess : e-exceed $ :
Punitive or - compensatory ‘damages should be ré ferred: to state court.
6
7
8 I. STATEMENT OF CLAIM
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
? possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
10 |! harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
11 |) statement of each claim in a separate paragraph. Attach additional pages if needed.
12 SUMMA ri ima i ied iti e of nublic accommoda
under Title il of the ‘ADA, discriminatorily refused to modify its policies to accommodate
13 disabled participant, employed discriminatory eligibility criteria to deny participation by
di i
14 services that were separate and inferior because disabled participant filed suit and attempted
to iliti
Claim.
15 IV. RELIEF

16 || State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do

17

18

19

20

21

22

23

24

 

 

not make legal arguments. Include any basis for cl
at the present time. Include the amounts of any act.
the basis for these amounts. Include any punitive o

aiming that the wrongs alleged are continuing
ual damages claimed for the acts alleged and
r exemplary damages claimed, the amounts,

and the reasons you claim you are entitled to actual or punitive money damages.

Discrimination is on-going in that disabled participant is still denied reasonable accommodation

and denied access. Plaintiff seeks enforcement of compliance with Title III of ADA and

 

guarantee of right of participation in the progran

n. Plaintiff is entitled to adopt a service dog .

 

comparable to her own individually task-trained

V. CERTIFICATI(

Under Federal Rule of Civil Procedure 11,

service dog withheld by the private entity.
DN AND CLOSING

by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

COMPLAINT FOR A CIVIL CASE - 5

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01636-JLR Document

Pro Se 1 2016

5 Filed 11/10/20 Page 6 of 9

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions h

ave evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

I agree to provide the Clerk's Office with an

y changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the

 

 

Clerk's Office may result in the dismissal of my case.
Date of signing: October 29,|2020
Signature of Plaintiff Mou Lowa
Printed Name of Plaintiff Geneva Langworthy

 

 

Date of signing:

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

COMPLAINT FOR A CIVIL CASE - 6

 

 
 

Case 2:20-cv-01636-JLR Document

STATEMENT ¢

1.
Superior Court against the Alternative Human
failure to modify and for disability discriminat
failed to modify their policies, practices and pr
adopt her service dog "Snorri" from them, afte
the AHS for a temporary stay on May 11, 2019,

symptomatic.

2. On May 17, 2019, the Alternative Huma
Public Accommodation under the ADA, and hé
subject to the ADA since that date. The AHS se

using public accommodations locations such a:

events".

3. On August 3, 2019, AHS informed Ms. ]
Plaintiff equal benefits and services by the org;
healthy, adoptable dogs or cats immediately ut
on the AHS website, facebook page, and Petfin

stated that, rather than providing their normal

with Snorri.

4. The AHS obtained physical possession

following their established protocol and makir

STATEMENT OF CLAIM
page 1

'5 Filed 11/10/20 Page 7 of 9

OF CLAIM

On May 17, 2019, Plaintiff Langworthy filed a civil complaint in Whatcom

e Society (AHS) of Whatcom County for
ion. Langworthy alleged that the AHS
ocedures to allow her to redeem or re-

r Langworthy entrusted her service dog to

when Plaintiff was injured and

ne Society denied that they are a Place of
ave continued to deny that they are
lls dogs and cats to the general public,

s Petco to stage so-called "adoption

Langworthy of their intention to deny
anization. The AHS normally puts

» for adoption by advertising the animals
der page. On August 3, 2019, the AHS

l service, the AHS would "do as it wishes"

of Snorri on May 11, 2019. Rather than

1g Snorri available for adoption by the

 
 

Case 2:20-cv-01636-JLR Documen

public, the AHS kept Snorri hidden from May

2019.

5. Between May 11, 2019, and November 1
different applications by Plaintiff Langworthy

Langworthy has proved that she is otherwise-q

 
 
  

5 Filed 11/10/20 Page 8 of 9

1, 2019, until some time in November,

, 2019, the AHS ignored or denied 4
o re-adopt Snorri from them. Ms.

alified to own or adopt Snorri, including

two notarized affidavits by Snorri's veterinarian, Dr. Jenny Rees, in support of the AHS

returning Snorri to her disabled user. When contacted by phone in May, 2019, Dr. Rees

had recommended to the AHS that they should

return Snorri to her home, as she was

always "happy, well-adjusted and outgoing" in Langworthy's care.

6. In August, 2019, Ms. Langworthy submi

collie mix from the Alternative Humane Society.

tted an application to adopt a border

7. On Sept 3, 2019, the AHS retaliatorily denied Ms. Langworthy's application to

adopt a different dog from them, employing discriminatory eligibility criteria, including

leash restraint. The reasons offered for the denial of Ms. Langworthy's application were

a pretext for disability discrimination.

8. Ms. Langworthy submitted a reasonable
be allowed to adopt a dog even though her disa
under verbal restraint, instead of physical restr
she lives on several acres in an unincorporated
to respond, and retaliatorily denied Ms. Langw

accommodation request to the organization.

STATEMENT OF CLAIM
page 2

» accommodation request to the AHS to
bilities require her to keep her dogs

aint. Ms. Langworthy also explained that
area with no leash laws. The AHS refused

orthy's second reasonable

 
 

|
Case 2:20-cv-01636-JLR Document5 Filed 11/10/20 Page 9 of 9

9. The AHS retaliatorily transferred possession of Snorri to one of their volunteers
in 2019, with the intent to permanently deprive Ms. Langworthy of her service dog.
Snorri was not treated in the manner that the dogs of non-disabled participants are
treated, forcing Ms. Langworthy to accept separate and inferior benefits and services.
Snorri was kept hidden and confined for at least six months. Snorri was never made
available for adoption by the public, in order to prevent Ms. Langworthy from ever being
- able to recover her service dog. In this manner, the AHS violated the ADA by
discriminating against Ms. Langworthy because of her disabilities.

DATED 5 November, 2020.

rm

Respectfullysubmitted by Geneva Langworthy
disabled Plaintiff pro se
PO Box 2082
Sequim, WA 98382
360.797.3386

STATEMENT OF CLAIM
page 3

 
